Citation Nr: 0125220	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  93-18 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, excluding hypertension.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a headache 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967, and from September 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claims for 
service connection for a heart condition, a skin condition, 
an allergy condition, and headaches.  The veteran filed a 
timely appeal to these adverse determinations.

The Board notes that, in this same July 1992 rating decision, 
the RO also denied the veteran's claims for service 
connection for hypertension and a low back condition, and the 
veteran also appealed these denials.  However, as these 
claims were subsequently granted in full by the RO in a 
rating decision dated in April 2001, they are not presently 
before the Board.

The Board also notes that the veteran testified before a 
Board Member at a hearing held in October 1993, and that this 
Board Member is no longer employed at the Board.  Therefore, 
in August 2001 the Board sent the veteran a letter informing 
him of this fact, and notifying him that he had the right to 
have a new hearing before a Board Member, since the law 
requires that the Board Member who conducts a hearing on an 
appeal must participate in any decision made on that appeal.  
38 C.F.R. § 20.707 (2001).  The veteran was notified that if 
he did not respond within 30 days from the date of the 
letter, the Board would assume that he did not want an 
additional hearing and proceed accordingly.  To date, no 
response has been received from the veteran.  Therefore, the 
Board finds that appellate review by the Board is proper at 
this time.

When this matter was previously before the Board in January 
1996 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  There is no competent evidence which indicates that the 
veteran currently suffers from a heart condition other than 
hypertension.

3.  The veteran's skin condition was not incurred during his 
first period of active duty service, and was clearly and 
unmistakably present prior to his second period of active 
duty service.

4.  The veteran's claims file contains no medical evidence 
which indicates that his preexisting skin condition underwent 
a permanent increase in severity during his second period of 
active duty service.

5.  The veteran's allergic rhinitis was not incurred during 
his first period of active duty service, and was clearly and 
unmistakably present prior to his second period of active 
duty service.

6.  The veteran's claims file contains no medical evidence 
which indicates that his preexisting allergic rhinitis 
underwent a permanent increase in severity during his second 
period of active duty service.

7.  The veteran's claims file contains no medical evidence 
which indicates that his headache disorder is etiologically 
related to an injury or disease incurred during either of his 
period of military service.
CONCLUSIONS OF LAW

1.  A cardiovascular condition, excluding hypertension, was 
neither incurred in nor aggravated by the veteran's military 
service, nor may cardiovascular disease be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5100, 5102, 5103A, 5106, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2001). 

2.  A skin condition was neither incurred in nor aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5100, 5102, 5103A, 5106, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2001). 

3.  Allergic rhinitis was neither incurred in nor aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5100, 5102, 5103A, 5106, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306, (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2001). 

4.  A headache disorder was neither incurred in nor 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103A, 5106, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA. The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of the VA with respect to the duty to assist.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.159).

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA and the implementing 
regulations, the VA's redefined duty to assist has been 
fulfilled to the extent practicable.  The Board finds that 
the veteran was provided adequate notice as to the evidence 
needed to substantiate his claims for service connection for 
a heart condition, a skin condition, allergic rhinitis, and 
headaches.  The Board concludes that discussions as contained 
in the initial rating decision, in the statement of the case, 
and in two supplemental statements of the case, in addition 
to correspondence to the veteran, have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  
Furthermore, the RO sent a letter to the veteran in April 
2001 specifically informing him of the passage of the VCAA, 
and notifying him of the effects of this new law.  The Board 
finds, therefore, that such documents are essentially in 
compliance with the VA's revised notice requirements.  The 
Board concludes that the VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the service connection issues on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of these issues has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records from both periods of active duty service, medical 
records from the Georgia Army National Guard, reports of VA 
rating examinations, post-service clinical treatment records, 
a transcript of personal hearing testimony given before a 
Board Member, and personal statements made by the veteran in 
support of his claim.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim for service connection.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See generally VCAA; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (2001).  In addition, 
certain chronic diseases, including cardiovascular disease, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

In addition, pursuant to 38 C.F.R. § 3.380 (2001), diseases 
of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Instead, service connection must be determined on the 
evidence as to existence prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently.  Increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress nor as due to the inherent nature of the 
disease.  Seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen 
generally are to be regarded as acute diseases, healing 
without residuals.  The determination as to service 
connection must be on the whole evidentiary showing.  See 38 
C.F.R. § 3.380 (2001).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

I.  Cardiovascular condition

In analyzing the veteran's claim for service connection for a 
cardiovascular condition, the Board initially notes that the 
veteran's related claim for service connection for 
hypertension was granted by the RO in a rating decision dated 
in April 2001, as noted above.  Therefore, the Board shall 
limit its analysis to the issue of service connection for a 
cardiovascular condition other than hypertension.

A thorough review of the veteran's claims folder, including 
his service medical records and post-service VA and private 
medical records, fails to reveal any medical evidence that 
the veteran currently suffers from - or indeed has ever 
suffered from - a heart condition, or any other 
cardiovascular disease other than hypertension.  On the 
contrary, repeated examinations of the veteran's heart over 
the years has consistently found the veteran's heart to be 
healthy, with no evidence of any disorders for which service 
connection could be established.  The Board notes that at the 
time of medical examination at the time of the veteran's 
discharge from his first period of service in November 1967, 
the examiner noted a systolic murmur over the apex, and 
indicated questionable rheumatic heart disease.  However, a 
VA examination in January 1972 specifically addressed and 
discounted this possibility.  Specifically, the examiner 
noted the following:

This young man is not aware of ever 
having had rheumatic fever.  However, in 
a separation medical examination 
performed in 1967 a systolic murmur was 
audible over the apex, the etiology was 
not definitely established.  The 
examining physician at that time wondered 
about the possibility of rheumatic heart 
disease.  This young man denied having 
any shortness of breath, chest pain, or 
irregular heart action.

On examination, cardiac rhythm was regular, and on 
auscultation no murmurs or gallops were audible.  S-1 and S-2 
were single, and there were no visible precordial thrusts.  
Peripheral vessels were normal, and the vessel walls were not 
thickened to palpation.  There was no leg or ankle edema.  
Following an x-ray and an EKG, the examiner diagnosed 
"Residuals of rheumatic fever, not found."

Also of note is the report of a VA heart examination 
conducted in March 2001, at which time the veteran presented 
with complaints of, among other things, daily sharp left-
sided pain in his chest.  Following an examination, the 
examiner diagnosed a history of chest pain, noting that "In 
my opinion, the patient's chest pain is noncardiac and 
musculoskeletal pain.  The patient's level of cardiac 
activity is 8-10 mets.  The patient had an echocardiogram 
done in Nov 2000 which showed a normal ejection fraction."  
This examiner also diagnosed hypertension, but specifically 
stated that "The patient does not have any evidence of end-
organ damage on the clinical exam today secondary to 
hypertension."

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has been 
diagnosed with a chronic cardiovascular disorder, to exclude 
hypertension.  As a service connection claim requires, at a 
minimum, medical evidence of a current disability, the 
veteran's claim for service connection for a cardiovascular 
condition must be denied.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

II.  Skin condition

Evidence relevant to the veteran's claim for service 
connection for a skin condition includes the veteran's 
service medical records from his first period of service, 
from December 1965 to November 1967.  These records indicate 
that in February 1967, the veteran was treated at an aid 
station for papular eruptions which were said to be similar 
to those found on other members of his platoon.  The examiner 
rendered a diagnosis of contact dermatitis, and prescribed 
Calamine lotion.  He was again seen at an aid station in May 
1967 for a rash in the groin area, but no diagnosis was 
rendered at that time.  The remainder of the veteran's 
medical records for this first period of service are negative 
for any complaints or diagnoses of, or treatment for, a skin 
disorders, and his November 1967 separation examination 
indicates that the veteran's skin was normal at discharge.

Relevant post-service evidence includes the report of a VA 
examination conducted in January 1972, at which time the 
veteran did not report any complaints relating to his skin, 
and the medical examination of his skin was listed as 
"Negative."

Beginning in mid-1986, the veteran was treated by VA on an 
outpatient basis on numerous occasions for a skin rash.  The 
first such note, dated in July 1986, indicates that the 
veteran reported a rash which had its onset "years ago," and 
which was aggravated by heat and summer conditions.  Final 
diagnoses included tinea cruris and dry skin.  At the time of 
treatment in August 1986, the veteran complained of 
generalized itching "since June," with a rash on his legs 
which had spread over his body.  He indicated that he was not 
aware of any changes with heat exposure.  The examiner 
diagnosed dermatographia.  On examination the next month, in 
September 1986, the veteran stated that he had poison ivy in 
his yard, although he denied any contact, and reported that 
he had many allergies, including hay fever, asthma, and dust 
allergies.  The veteran's skin disorder was noted to have 
resolved, and a diagnosis of questionable atopic dermatitis 
was rendered.

The veteran again complained of a generalized rash beginning 
in June 1988, which he indicated had been especially bad 
since the time of surgery in March 1988.  He indicated that 
this rash was distributed over his entire body, and was 
similar to the skin condition for which he had been seen in 
the dermatology clinic for the previous one to two years.  
The examiner diagnosed a generalized rash similar to previous 
episodes occurring sporadically, and recommended a 
consultation by the dermatology clinic.  The report of this 
dermatology consultation, dated in July 1988, indicates a 
finding of papules over the right forearm and elbow.  The 
examiner rendered a diagnosis of lichen planus.  The examiner 
did not opine as to the cause or date of onset of this 
problem.

The veteran performed a second period of active military 
service from September 1990 to August 1991.  A review of the 
service medical records for this period of service reveals 
several instances of treatment for a skin rash from March to 
May 1991.  These notes indicate that the veteran reported 
that this rash first began in early March 1991, and had 
spread over his arms and legs.  Diagnoses varied, and 
included non-specific dermatitis, contact dermatitis, papular 
urticaria, and tinea corporis.  At the time of the last of 
these notes, in early May 1991, the veteran stated that his 
rash had started while serving in Saudi Arabia, and usually 
occurred when he was hot.  On examination, no lesions were 
found.  The examiner diagnosed a history of dermatitis, none 
today.  The Board notes that the veteran has submitted sick 
call slips from service, which confirm that he was treated 
for a rash in April 1991.  In addition, a report of medical 
history dated in April 1991 indicates that the veteran 
complained of a rash for which he used prescription cream, 
although the physician did not note the presence of any skin 
disorders in the physician's summary section of the report.

In February 1992, the veteran underwent a VA examination.  At 
that time, the veteran reported that he had had a rash a few 
years earlier which had disappeared spontaneously.  Following 
an examination, the examiner diagnosed no evidence of skin 
lesions.

Also of record are numerous VA outpatient treatment notes 
dated from August 1991 to February 1996.  These notes 
indicate frequent complaints of a skin rash, which the 
veteran usually attributed to exposure to hot weather and 
sunlight.  Most of these notes also indicated that the 
veteran's skin problems were related to heat exposure, such 
as a February 1994 outpatient treatment note which indicated 
that the veteran's skin symptoms worsened with hot weather 
and sweaty skin, a VA  allergy testing report dated in August 
1994, at which time the veteran was referred for recurrent 
rashes, which were worse with exposure to heat, and a VA 
outpatient treatment note dated later in August 1994, when 
the veteran was seen for a rash which was worse on return 
from Saudi Arabia, especially when exposed to hot weather.  
Of particular note is a VA medical certificate dated in 
August 1994, at which time the veteran complained of a 
history of rash on the upper and lower extremities, 
especially when exposed to heat or sun.  He stated that this 
rash had been a problem since 1967, but had become worse 
since coming back from Saudi Arabia.  He also indicated that 
this rash rarely occurred in the cold winter months.  
Following an examination, the examiner rendered a diagnosis 
of probable cholinergic urticaria, although other causes 
could not be ruled out.  Other diagnoses rendered during this 
time included nummular eczema, annular psoriasis, and atopy. 

In March 1996, the veteran underwent a VA general medical 
examination.  At that time, he reported that he occasionally 
suffered from skin lesions on his thighs and upper 
extremities.  He indicated that these lesions were usually 
transient and responded to Triamcinolone cream.  He also 
indicated that he had been evaluated by the dermatology 
clinic and had been told that he suffered from psoriasis.  On 
physical examination, the examiner noted one lesion on the 
right thigh, which appeared to be a psoriatic lesion.  No 
other lesions were noted on the veteran's trunk, back, head 
and face, upper extremities or the nail beds.  The examiner 
diagnosed psoriatic lesions on the right lower extremity as 
described, and recommended the continued use of Triamcinolone 
cream.

Also of record is the report of a VA examination conducted in 
March 2001.  At that time, the veteran complained of having 
experienced a rash over his entire body in the past.  
However, he reported that at the time of the examination, his 
rash had completely resolved, with no residuals.  Physical 
examination revealed no evidence of any rash or any scar on 
any part of the veteran's body.  Following this examination, 
the examiner stated that while the veteran complained of a 
rash all over his body which had resolved, the examiner could 
not offer any diagnosis to the veteran's complaint.  He 
indicated that it was not an illness or a part of a disease 
process which he could clearly explain.  He hypothesized that 
the veteran might have had an allergic reaction causing the 
rash which had since resolved, but currently the veteran had 
no rash on examination.

A review of the evidence detailed above reveals that there is 
some question whether the veteran currently suffers from a 
disorder for which service connection may be granted.  In 
this regard the Board notes that at the time of the March 
1996 VA examination, the examiner found only one small lesion 
on the veteran's right thigh, while at the time of the March 
2001 examination the examiner was unable to find any evidence 
of any rash or other skin disorder.  However, given the 
apparent nature of the veteran's skin problem, which 
evidently tends to flare up during certain times of year and 
in certain conditions then resolve following treatment or 
weather changes, the Board finds that the numerous diagnoses 
of a skin disorder over the past several years is sufficient 
to establish that the veteran suffers from a current, chronic 
skin disorder. 

The veteran appears to be claiming that his current skin 
disorder began in 1967, during his first period of active 
duty service or, alternatively, that this disorder, which 
preexisted his second period of service, increased in 
severity while serving in the Persian Gulf.  As to the first 
theory, the Board finds no medical evidence which supports 
the veteran's contention that his current skin problems are 
related to his first period of active duty service.  As noted 
above, the only indication of a skin disorder contained in 
the service medical records from the veteran's first period 
of service consists of notations of treatment at an aid 
station for papular eruptions which were reportedly similar 
to those found on other members of the veteran's platoon, and 
a rash in the groin area two months later.  The only 
diagnosis rendered was of contact dermatitis.  There is no 
further mention of skin problems for the remainder of the 
veteran's service, and his discharge examination, dated in 
November 1967, found his skin to be normal.  Indeed, there is 
no medical evidence of any further skin problems of any kind 
until almost 20 years later in 1986, at which time the 
veteran was seen on numerous occasions for skin problems, 
variously diagnosed as tinea cruris, dry skin, 
dermatographia, atopic dermatitis, generalized rash, and 
lichen planus.  The only occasion in which a medical 
professional discussed the veteran's first period of active 
duty service is the VA medical certificate dated in August 
1994, at which time the examiner indicated that "He states 
the rash has been a problem since 1967."  However, this 
notation appears to merely reflect a recordation of 
historical information relayed by the veteran, rather than 
indicating a medical opinion relating a current skin disorder 
to this time, particularly as it was contained in the section 
of the report detailing the veteran's medical history.  
Furthermore, this reported history is not supported by the 
other evidence of record, since, as noted above, while the 
veteran's service medical records do indicate a single 
diagnosis of contact dermatitis in 1967, the remainder of the 
service medical records for the veteran's first period of 
service, as well as post-service evidence for the 20-year 
period immediately following discharge, do not show any 
evidence that the veteran suffered from a diagnosed skin 
problem after the initial dermatitis resolved.  On the 
contrary, extensive post-service medical evidence indicates 
that the veteran did not suffer from any skin problems until 
approximately 1986, including several VA examination reports 
in which the veteran's skin was specifically examined and 
found to be normal.  In any case, "evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence...'"  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).

The veteran has asserted an alternate basis for service 
connection for a skin condition.  He asserts that while he 
suffered from a skin disorder prior to his reentry into 
active duty in September 1990, this disorder was aggravated 
by this second period of service, particularly his tour of 
duty in Saudi Arabia.  In this regard, regulations provide 
that a preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural  progress of the disease.  
38 U.S.C.A. § 1153 (West 1991 & Supp. 2001); C.F.R. 
§ 3.306(a) (2001).  In deciding a claim based on aggravation, 
after having determined the presence of a preexisting 
condition, the Board must first determine whether there has 
been any measured worsening of the disability during service 
and then whether this constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1111, 1132 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304 (2001).  The presumption of sound condition 
provides that every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  This 
presumption attaches only where there has been as induction 
examination in which the later-complained-of disability was 
not detected.  Where a report of service entrance examination 
is not of record, the Board must accord the veteran the 
presumption of soundness at service entry, absent clear and 
unmistakable evidence to the contrary.  The term "noted" 
denotes only such conditions as are recorded in examination 
reports.  A reported history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  38 C.F.R. § 3.304; 
Crowe v. Brown, 7 Vet. App. 238 (1994).

In this case, a review of the service medical records for the 
veteran's second period of active duty service reveals that 
at the time of the veteran's July 1990 reenlistment 
examination, the veteran's skin was found to be "normal."  As 
such, the presumption of soundness at service entry applies.  
However, the Board finds that, despite the lack of a notation 
of a skin disorder on this service entrance examination, 
clear and unmistakable evidence exists to indicate that such 
a disorder existed prior to service.  As indicated above, the 
veteran's claims file contains extensive VA outpatient 
treatment notes indicating frequent complaints and diagnoses 
of a skin rash in the years prior to his second period of 
service, beginning in approximately mid-1986.  These notes 
indicate essentially the same complaints as those in service, 
i.e., a generalized itchy body rash, often spreading from the 
arms and legs, which usually appeared in hot weather and 
resolved with treatment.  In addition, many of the same 
diagnoses were rendered, particularly dermatitis.  Therefore, 
the Board finds that the veteran's skin disorder clearly and 
unmistakably preexisted his second period of active duty 
service.  

It must next be determined whether the veteran's preexisting 
condition was aggravated by service.  When a condition is 
properly found to have been preexisting, either because it 
was noted at entry or because preexistence was demonstrated 
by clear and unmistakable evidence, the presumption of 
aggravation provides that a preexisting injury or disease 
will be considered aggravated by active service where there 
is an increase in the disability during such service, unless 
there is a specific finding that the increases in the 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Crowe v. Brown, 7 Vet. App. 238 (1994).  A temporary 
worsening of symptoms of a disability subject to exacerbation 
is not indicative of an increase in the severity of the 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).

In this case, the Board finds that the evidence does not 
indicate that the severity of the veteran's underlying skin 
disorder increased during service.  A review of the veteran's 
service medical records reveals that the veteran's skin 
disorder became symptomatic during periods of hot weather, 
particularly while serving in the desert conditions of Saudi 
Arabia.  However, by May 1991 the lesions found on 
examinations in March and April had resolved following 
treatment with prescription cream, and there is no further 
evidence of recurrence of this rash during the remainder of 
the veteran's period of service.  This is entirely consistent 
with the pattern indicated in the pre- and post-service 
medical records, which repeatedly indicate that the veteran 
suffered from a skin condition which became active during hot 
weather, but resolved following treatment and during cold 
winter months.  Indeed, in this regard, the Board notes that 
the veteran has recently been diagnosed with probable 
cholinergic urticaria.  Thus, the Board finds that any 
worsening of the veteran's skin symptoms constituted a 
temporary exacerbation due to heat and activity, which 
resolved following treatment or cooler conditions.  As noted 
above, temporary flare-ups or exacerbations of a preexisting 
disorder are not sufficient to be considered aggravation in 
service.  Id.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a skin disorder.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Allergic rhinitis

A review of the veteran's service medical records from his 
first period of service does not indicate any diagnoses of 
allergic rhinitis.  Several treatment notes indicate 
respiratory and sinus complaints.  On preinduction 
examination in June 1965, the veteran reported a history of 
asthma, which the examiner noted was not verified.  Physical 
examination on examination was negative for pertinent 
abnormalities.  In April 1966, the veteran presented with 
complaints of difficulty breathing and chest pain on 
exertion, stating that he had suffered from asthma since 
childhood which was treated with Tedral.  The examiner did 
not render a diagnosis.  In December 1966, the veteran was 
seen for a resolving upper respiratory infection.  On 
examination, his maxillary sinus area was somewhat sore, 
which was attributed to congestion.  No diagnosis was 
rendered.  Finally, the veteran was seen in May 1967 for 
complaints of hay fever and coughing when he was serving out 
in the field.  Again, a diagnosis was not provided.  The 
veteran's service separation examination, dated in November 
1967, indicated that the veteran's sinuses, mouth and throat 
were all "normal."

VA outpatient treatment notes dated after the veteran's 
discharge from this first period of service indicate several 
instances of complaints relating to breathing.  In November 
1983, the veteran presented with complaints of a "cold," 
dizziness, and waking up with postnasal drip.  On 
examination, the veteran's nasal mucosa were found to be 
swollen, with one side occluded with erythema and rhinitis.  
There was also mild erythema in the posterior pharynx.  The 
examiner diagnosed a viral upper respiratory infection 
exacerbating chronic tinnitus.  In December 1988 the veteran 
presented with complaints of coughing, wheezing and 
difficulty breathing.  The examiner diagnosed mild asthma. 

At the time of a July 1990 quadrennial examination, the 
veteran indicated that he did not have a history of hay 
fever, and no pertinent abnormalities were found on 
examination at the time.  Following the veteran's entrance 
into his second period of active duty service in September 
1990, he was seen in May 1991 for complaints of a head cold, 
coughing, headaches, and dizziness.  On examination, the 
veteran was found to have impacted cerumen in his right ear 
as well as mild maxillary sinus tenderness.  The examiner 
diagnosed questionable early sinusitis.  The Board also notes 
that at the time of a redeployment examination in April 1991, 
the veteran indicated that he had shortness of breath, and a 
note is contained in the physician's summary that the veteran 
reported "sinusitis - breathing difficulties."  However, the 
actual report of medical examination indicates that the 
veteran's sinuses, mouth and nose were "normal," and the 
examiner indicated that no medical defects were noted on 
examination.  The remainder of the veteran's service medical 
records do not indicate any further medical evidence of 
respiratory problems. 

Shortly after discharge, in February 1992, the veteran 
underwent a VA examination.  At that time, the veteran 
complained of a history of nasal allergies which were usually 
not particularly severe but which consisted of sneezing, 
watery eyes, nasal stuffiness, and shortness of breath.  
Examination of the nose revealed a deviated nasal septum to 
the left side.  Percussion of the sinuses was nontender, and 
examination of the veteran's mouth and throat were normal.  
The examiner diagnosed allergic rhinitis, currently inactive.

Also of record are numerous VA outpatient treatment notes 
dated from August 1991 to February 1996.  These notes 
indicate frequent complaints of "cold-like" symptoms, 
including congestion, sneezing, dizziness, watery eyes, 
coughing, and sputum production.  Diagnoses varied, and 
included sinusitis, bronchitis, allergic rhinitis, perennial 
allergic rhinitis with seasonal exacerbation, cholinergic 
urticaria, nasal septal deviation, asthma, rule out 
pneumonia, and atopy.  Of particular note is the report of 
allergy testing conducted by VA in August 1994, following 
which the examiner indicated that the veteran was "definitely 
atopic," but that the disorder should be manageable with 
avoidance of skin contact with allergens and irritants and 
the use of a facial mask in dusty or moldy areas and when 
cutting grass.  The examiner also recommended that the 
veteran get rid of his feather pillow, cover his mattress 
with a plastic mattress cover, keep animals out of the house, 
and change his air filter frequently.

In March 1996, the veteran underwent another VA examination.  
At that time, the veteran reported chronic sinusitis, for 
which he took over the counter medication and used a 
prescribed nasal inhaler.  Examination of the veteran's nasal 
mucosa and turbinates was normal, as was palpation of the 
frontal and maxillary sinuses.  The examiner did not render a 
relevant diagnosis.

The veteran also underwent a VA examination in March 2001, at 
which time he complained of allergic rhinitis for the 
previous 10 years.  He also complained of some nasal 
congestion and postnasal drip with change of the weather, 
although he stated that he had no symptoms at the time of the 
examination.  No relevant findings or diagnoses were rendered 
by the examiner.

A review of these records reveals no evidence that the 
veteran suffered from allergic rhinitis during his first 
period of medical service.  The first evidence of such a 
disorder is found in the November 1983 VA outpatient 
treatment note, at which time the veteran was found to be 
suffering from, among other things, rhinitis, and was 
diagnosed with a viral upper respiratory infection.  The 
Board observes that during the veteran's second period of 
active duty service, he was not diagnosed with rhinitis, 
although he was diagnosed as suffering from possible early 
sinusitis on one occasion.  It is clear from the evidence 
that the veteran currently suffers from allergic rhinitis, or 
some permutation thereof, as evidenced by the multiple post-
service diagnoses of allergic rhinitis as well as other nose 
and sinus problems.  However, none of these records contain a 
medical opinion relating such a disorder to the veteran's 
second period of military service.  As was the case with the 
veteran's skin disorder, it appears from the evidence that 
the veteran was suffering from rhinitis, or a similar sinus 
problem, prior to his reentry into service, as evidenced by 
the medical findings of rhinitis and asthma in the 1980s.  
However, the evidence does not show that the veteran's single 
episode of sinusitis in May 1991, which appears to have 
resolved with treatment prior to his discharge, in any way 
constitutes a worsening of the underlying rhinitis disorder.  
Further evidence which tends to favor a finding that the 
veteran's rhinitis is a disorder which is subject to 
temporary exacerbations due to weather, exposure to 
allergens, etc., is the fact that VA examinations of the 
veteran's sinuses in February 1992, March 1996 and again in 
March 2001 showed no evidence of any symptomatology, and the 
fact that the veteran has stated, both at the time of 
examinations and in hearing testimony presented before a 
Board Member in October 1993, that his rhinitis tended to 
flare up then resolve in time.  As noted previously, 
temporary flare-ups or exacerbations of a preexisting 
disorder are not sufficient to be considered aggravation in 
service.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for allergic rhinitis.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


IV.  Headache disorder

A review of the veteran's service medical records from his 
first period of service does not indicate any evidence of 
recorded complaints or diagnoses of, or treatment for, 
headaches. 

VA outpatient treatment notes dated after the veteran's 
discharge from this first period of service indicate a single 
instance of complaints relating to headaches in July 1988, at 
which time the veteran complained of headaches and pain in 
the right side of the stomach.  Following an examination, the 
examiner diagnosed gastritis and depression.
 
Following the veteran's entrance into his second period of 
active duty service in September 1990, he was seen in May 
1991 for complaints of a head cold, coughing, headaches, and 
dizziness.  The examiner rendered a diagnosis of possible 
early sinusitis.  The remainder of the medical records for 
the veteran's second period of service are negative for any 
relevant complaints or findings.  Of note is an April 1991 
redeployment examination, at which time no defects were 
noted.

VA outpatient treatment notes following the veteran's 
discharge from this second period of service indicate 
infrequent, but regular, complaints of, among other things, 
headaches.  These complaints were usually attributed to 
diagnoses such as depression, PTSD, or dysthymia.  Indeed, in 
January 1993 the examiner noted that the veteran complained 
of "'a lot of headaches,' which he feels may be related to 
anxiety."  In addition, his headaches were attributed on one 
occasion in June 1995 to sinusitis, while in October 1995 the 
veteran reported headache in association with a motor vehicle 
accident the previous evening.  Neurological examination at 
that time was normal, and the examiner diagnosed status post 
motor vehicle accident with no evidence of fracture or 
intracranial bleeding.  No diagnoses of an actual headache 
disorder were rendered by any examiner.

In February 1992, the veteran underwent a VA neurological 
disorders examination.  At that time, he complained of a 
history of headaches which had started three or four years 
earlier.  He indicated that his headaches were generally 
located in the frontal head area, and at times spread to 
involve the parieto-occipital region.  He stated that he 
incurred these headaches daily, and that they lasted anywhere 
from two hours to all day.  He reported that these headaches 
were mostly brought on by tension and were usually relieved 
with Tylenol.  He denied any other associated neurological 
symptoms, and indicated that he had no family history of 
migraines.  Following an examination, the examiner diagnosed 
chronic benign headaches, most likely of tension origin.

The veteran again underwent a VA examination in March 2001, 
at which time he complained of headaches since 1990.  He 
stated that these headaches occurred daily, and were 
generally bifrontal and dull.  He denied any associated 
nausea, vomiting, photophobia or phonophobia.  He further 
indicated that he had never been diagnosed with migraines and 
had never been on any prophylactic medications for migraines.  
Following an examination, the examiner diagnosed a history of 
headaches.  The examiner then opined that "In my opinion, the 
headaches are chronic tension headaches and the headaches are 
more frequent because the patient is not on appropriate 
therapy.  If the patient is on appropriate therapy, his 
headaches may be completely resolved or the frequency may be 
decreased."

A review of these records reveals no evidence that the 
veteran suffered from a headache disorder during his first 
period of medical service.  The first evidence of related 
complaints is found in the July 1988 VA outpatient treatment 
note, some 21 years following discharge, at which time the 
veteran complained of, among other things, headaches, and was 
diagnosed with gastritis and depression.  No diagnosis of a 
headache disorder was rendered at that time.  The Board 
observes that during the veteran's second period of active 
duty service, he was diagnosed as suffering from possible 
early sinusitis on the one occasion in which he complained of 
headaches.  However, once again no diagnosis of a headache 
disorder was rendered.

The first diagnosis relating to headaches is in February 
1992, at which time the veteran was found to be suffering 
from tension headaches.  This diagnosis was repeated in March 
2001.  It appears from the discussions by these examiners, as 
well as the discussions in the veteran's outpatient treatment 
notes, that the headaches may constitute a symptom or a 
manifestation of the veteran's anxiety or other disorders.  
To the extent that it is deemed to be a separate disease 
entity, the Board notes that neither examiner related the 
veteran's tension headaches to an injury or disease incurred 
in service.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a headache disorder.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a cardiovascular condition, excluding 
hypertension, is denied.

Service connection for a skin condition is denied.

Service connection for allergic rhinitis is denied.

Service connection for a headache disorder is denied.




		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

